 Case 2:17-cr-00661-DMG Document 1233-1 Filed 08/17/21 Page 1 of 9 Page ID #:31916



1                           DECLARATION OF JARED DAVIS

2         I, Jared Davis, declare as follows:

3         1.   I am a Special Agent for the Food and Drug Administration

4    (“FDA”), assigned to Headquarters Operations.        I have knowledge of

5    the facts set forth herein and would testify to those facts

6    truthfully if called and sworn as a witness.        Because I make this

7    declaration for the limited purpose of addressing issues raised in

8    defendant Julian Omidi’s second motion to suppress and related

9    filings, I have not included each and every fact known to me

10   concerning this matter.

11        2.   On the morning of June 4, 2014, agents from various federal

12   agencies including the FDA executed a search warrant at multiple

13   suites within 9001 Wilshire Boulevard, Beverly Hills, California

14   90210, which included Suite 207 (“Suite 207”).        My role during this

15   search was to assist with the search and seizure of items listed in

16   Attachment B of the search warrant.

17        3.   Suite 207 was located on the second floor of a commercial

18   office building.   Suite 207 contained a single room, which appeared

19   to store mostly physical patient files.

20        4.   Attached hereto as Exhibit A is a fair and accurate

21   depiction of the layout of Suite 207 from the date of the execution

22   of the search warrant.

23        5.   Attached hereto as Exhibit B are photographs taken by

24   agents which fairly and accurately depict the inside of Suite 207 on

25   the date of the execution of the search warrant.

26   //

27   //

28
 Case 2:17-cr-00661-DMG Document 1233-1 Filed 08/17/21 Page 2 of 9 Page ID #:31917



1         6.     The items seized from Suite 207 were by in large physical

2    medical records that were contained inside several vertical filing

3    cabinets.

4         I declare under penalty of perjury under the laws of the United

5    States of America that the foregoing is true and correct and that

6    this declaration is executed at Houston, Texas, on August 17, 2021.

7

8                                            JARED DAVIS
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
Case 2:17-cr-00661-DMG Document 1233-1 Filed 08/17/21 Page 3 of 9 Page ID #:31918




                     EXHIBIT A
Case 2:17-cr-00661-DMG Document 1233-1 Filed 08/17/21 Page 4 of 9 Page ID #:31919
Case 2:17-cr-00661-DMG Document 1233-1 Filed 08/17/21 Page 5 of 9 Page ID #:31920




                     EXHIBIT B
Case 2:17-cr-00661-DMG Document 1233-1 Filed 08/17/21 Page 6 of 9 Page ID #:31921
Case 2:17-cr-00661-DMG Document 1233-1 Filed 08/17/21 Page 7 of 9 Page ID #:31922
Case 2:17-cr-00661-DMG Document 1233-1 Filed 08/17/21 Page 8 of 9 Page ID #:31923
Case 2:17-cr-00661-DMG Document 1233-1 Filed 08/17/21 Page 9 of 9 Page ID #:31924
